DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment faxed 02/18/2021. Claim 11 has been amended. Claims 1, 3-5, 7-17, 20-22 are presented for examination.
Claims 1, 3-5, 7-17, 20-22 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Audrey Parker and Richard Burgujian (Reg. No. 31744) on 02/12/2020 and a follow-up phone call on 02/24/2020.
The application has been amended as follows: 


(Previously Presented) A method for generating a treatment plan for a patient, the method comprising: 
	receiving training data reflecting radiotherapy treatment data, wherein the training data includes: 
		a training feature vector including data generated from a plurality of training medical images, the training feature vector including image data of a first region of each of the training medical images and image data of a second region of each of the training medical images, and 
		a training target vector including at least one of   treatment plan outcome or a radiotherapy session parameter; 
	determining a training model, wherein determining the training model comprises: 
		obtaining, from the training feature vector, signed distances of the training medical images, each signed distance reflecting a minimum distance between a non-target tissue of a subject in the first region of a given one of the training medical images and a boundary of a target volume of the subject in the second region of the given one of the training medical images, 

		for each signed distance of the training feature vector, determining conditional probabilities of delivering the radiation doses corresponding to the radiotherapy dose data to a non-target tissue having a minimum distance from a boundary of a target volume that is equal to the signed distance; 
	receiving testing data associated with the patient, wherein the testing data includes a descriptive feature vector that comprises a signed distance of the patient reflecting a minimum distance between a non-target tissue of the patient in a first region of a testing medical image and a boundary of a target volume of the patient in a second region of the testing medical image; 
	determining a therapy model, wherein determining the therapy model comprises: 
		identifying one of the signed distances in the training feature vector that is equal to the signed distance of the patient, and 
		determining a distribution of the conditional probabilities of the identified signed distance and determining the therapy model based on the distribution; 

	delivering radiation to the patient according to the generated treatment plan.
(Cancelled)
(Previously Presented) The method of claim 1, further comprising validating a previous treatment plan based on the generated treatment plan.
(Previously Presented) The method of claim 1, wherein determining the training model comprises: 
	selecting a specific feature type that includes the signed distances of the training feature vector and a specific target type that includes the radiotherapy dose data from the received training data, wherein the specific feature type is predictive of the specific target type; 
	aggregating feature vectors of the selected feature type and target vectors of the specific target type across a plurality of training data; and 
	determining a conditional probability for the aggregated target vectors based on the aggregated feature vectors.
(Previously Presented) The method of claim 1, wherein: 
	each signed distance of the training feature vector is a signed distance reflecting a minimum distance from a first voxel in one of the training medical 
	the radiotherapy dose data reflects a radiation dose delivered to the non-target tissue of the subject corresponding to the first voxel.
(Cancelled)
(Previously Presented) The method of claim 1, further comprising: 
	segmenting the plurality of training medical images to delineate structures in the plurality of training medical images, wherein segmenting the plurality of training medical images includes segmenting a first training medical image to delineate the non-target tissue of the subject in the first training medical image and the boundary of the target volume of the subject in the first training medical image.
(Previously Presented) The method of claim 1, wherein: 
	the training data includes at least one of previous treatment plans of the patient or treatment plans of previous patients, 
	the target volume of the subject in at least one of the training medical images corresponds to a planned radiotherapy target volume of a previous radiotherapy session, and 

(Previously Presented) The method of claim 1, wherein determining the therapy model comprises: 
	determining a conditional probability of the training target vector based on the descriptive feature vector, the conditional probability indicating a probability of delivering one of the radiation doses corresponding to the radiotherapy dose data to the non-target tissue of the patient; 
	determining a probability density function representing the conditional probability; and 
	extracting parameters of the probability density function.
(Original) The method of claim 1, wherein generating the treatment plan for the patient comprises minimizing a convex optimization function based on the therapy model to determine one or more treatment plan parameters.
(Currently Amended) A radiotherapy system comprising:
	
	a memory storing computer executable instructions; [[and]]

		receive training data reflecting radiotherapy treatment data, wherein the training data includes: 
			a training feature vector including data generated from a plurality of training medical images, the training feature vector including image data of a first region of each training medical image and image data of a second region of each training medical image, and 
			a training target vector including at least one of a treatment plan outcome or a radiotherapy session parameter; 
		determine a training model, wherein determining the training model comprises: 
			obtaining, from the training feature vector, signed distances of the training medical images, each signed distance reflecting a minimum distance between a non-target tissue of a subject in the first region of a given training medical image and a boundary of a target volume of the subject in the second region of the given training medical image, 

			for each signed distance of the training feature vector, determining conditional probabilities of delivering the radiation doses corresponding to the radiotherapy dose data to a non-target tissue having a minimum distance from a boundary of a target volume that is equal to the signed distance; 
		receive testing data associated with [[the]] a patient, wherein the testing data includes a descriptive feature vector that comprises a signed distance of the patient reflecting a minimum distance between a non-target tissue of the patient in a first region of a testing medical image and a boundary of a target volume of the patient in a second region of the testing medical image; 
		determine a therapy model, wherein determining the therapy model
comprises: 
		identifying a signed distance in the training feature vector that is equal to the signed distance of the patient, and 
determining a distribution of the conditional probabilities of the
and 
		generate [[the]] a treatment plan for the testing data based on the therapy model, the treatment plan indicating a radiation dose of the target volume of the patient; and 
			
	a radiotherapy device configured to use the generated treatment plan to deliver radiation to the patient.
(Previously Presented) The radiotherapy system of claim 11, wherein the therapy model comprises parameters of a parametric estimation of a conditional probability.
(Previously Presented) The radiotherapy system of claim 11, 
	wherein the at least one processor device is further configured to generate the treatment plan based on the therapy model and an optimization model, and 	wherein the generated treatment plan includes parameters specifying at least one of beam angle selection, collimator settings, or beam-on times of the radiotherapy device.
(Previously Presented) The radiotherapy system of claim 11, wherein the at least one processor device is further configured to validate a previous treatment plan based on the generated treatment plan.
(Original) The radiotherapy system of claim 11, wherein the training data comprise a training sample and the training sample comprises a feature and a target of the training data.
(Original) The radiotherapy system of claim 11, wherein the testing data comprise a testing sample and the testing sample comprises a descriptive feature of the testing data.
(Previously Presented) One or more computer-readable storage devices having computer-executable instructions stored thereon causing a processor device to perform a method for generating a treatment plan for a patient, the method comprising: 
	receiving training data reflecting therapy treatment data, wherein the training data includes: 
		a training feature vector including data generated from a plurality of training medical images, the training feature vector including image data of a first region of each training medical image and image data of a second region of each training medical image, and 

	selecting a specific feature type from the received training data, wherein the specific feature type includes signed distance data reflecting a minimum distance between a non-target tissue of a subject in the first region of a given training medical image and a boundary of a target volume of the subject in the second region of the given training medical image; 
	selecting a specific target type from the received training data, wherein the specific target type includes radiotherapy dose data reflecting radiation doses delivered to the non-target tissues in the first regions of the training medical images and wherein the specific feature type is predictive of the specific target type; 
	aggregating feature vectors of the specific feature type and target vectors of the specific target type across a plurality of the received training data, the aggregated feature vectors including the signed distances of the training medical images and the aggregated target vectors including the radiation doses delivered to the non-target tissues in the first regions of the training medical images; 
	for each signed distance of the aggregated feature vectors, determining conditional probabilities of delivering the radiation doses corresponding to the 
	receiving testing data associated with the patient, wherein the testing data includes a descriptive feature vector that comprises signed distance data of the patient reflecting a minimum distance between a non-target tissue of the patient in a first region of a testing medical image and a boundary of a target volume of the patient in a second region of the testing medical image; 
	identifying one of the signed distances of the aggregated feature vectors that is equal to the signed distance of the patient; 
	determining a probability density function based on the conditional probabilities of the identified signed distance; 
	extracting parameters of the probability density function; 
	minimizing a convex optimization function based on the parameters of the probability density function to determine one or more parameters of a treatment plan, the treatment plan indicating a radiation dose of the target volume of the patient; and 
	delivering radiation to the patient according to the one or more parameters of the treatment plan.
(Cancelled)
(Cancelled)
(Previously Presented) The one or more computer-readable storage devices of claim 17, wherein the training data includes at least one of previous treatment plans of the patient or treatment plans of previous patients.
(Previously Presented) The radiotherapy system of claim 11, wherein: 
	each signed distance of the training feature vector is a signed distance reflecting a minimum distance from a first voxel in one of the training medical images corresponding to the non-target tissue of the subject to a plurality of second voxels in the one of the training medical images corresponding to the boundary of the target volume of the subject, and 
	the radiotherapy dose data reflects a radiation dose delivered to the non-target tissue of the subject corresponding to the first voxel.
(Previously Presented) The one or more computer-readable storage devices of claim 17, wherein: 
	the signed distance data includes signed distance data reflecting a minimum distance from a first voxel in one of the training medical images corresponding to the non-target tissue of the subject to a plurality of second voxels in the one of the training medical images corresponding to the boundary of the target volume of the subject, and 
	the radiotherapy dose data reflects a radiation dose delivered to the non-target tissue of the subject corresponding to the first voxel.
Allowable Subject Matter
Claims 1, 3-5, 7-17, 20-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches receiving training data reflecting radiotherapy treatment data, determining a training model, determining a therapy model, generating the treatment plan, and delivering radiation to the patient. However, they fail to expressly teach or suggest, either alone or in combination, the features found within the independent claims, in particular: “for each signed distance of the training feature vector, determining conditional probabilities of delivering the radiation doses corresponding to the radiotherapy dose data to a non-target tissue having a minimum distance from a boundary of a target volume that is equal to the signed distance” and “determining a distribution of the conditional probabilities of the identified signed distance and determining the therapy model based on the distribution,” as recited in the claims.
The closest prior art of record is as follows:
Yin et al. (U.S. Patent Pub. No. US 2016/0129282 A1), 
Svatos (U.S. Patent Pub. No. US 2004/0146141 A1), 
Zhan et al. (U.S. Patent Pub. No. US 2015/0043799 A1), 
Purdie et al. (U.S. Patent Pub. No. US 2016/0140300 A1), and
Svatos et al. (U.S. Patent App. Pub. No. US 2017/0004267 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/E.H./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626